Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 2, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  141886 & (11)(12)                                                                                     Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
  JONATHAN R. MOOTHART,                                                                                     Brian K. Zahra,
           Petitioner-Appellant,                                                                                       Justices


  v                                                             SC: 141886
                                                                COA: 298462
                                                                Grand Traverse CC: 2010-027875-AL
  SECRETARY OF STATE,
           Respondent-Appellee.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the September 22, 2010 order of the Court of Appeals
  is considered, and it is DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court. The motion for peremptory reversal is
  DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 2, 2011                    _________________________________________
         p0126                                                                  Clerk